                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

MATTHEW HORTON                                                                 PLAINTIFF

v.                           CASE NO. 2:18-CV-00146 BSM

JONNIE JONES                                                                   DEFENDANT

                                          ORDER

       United States Magistrate Judge Beth Deere’s recommended disposition [Doc. No. 3]

is adopted, and this case is dismissed without prejudice for a failure to prosecute. See Local

Rule 5.5(c)(2).

       IT IS SO ORDERED this 26th day of December 2018.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
